Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-20 are pending in this application and examined herein.

Claim Objections
3.	Claims 18, 19. and 20 are objected to because of the following informalities: 
Claim 18 further limits the “nuclear fission reaction” introduced in claim 14, so it should be amended to “wherein the nuclear fission reaction is a standing wave reaction.” Claim 19 is objected to because it depends on claim 18
Claim 20 refers to two different method steps introduced in claim 14, so it should be amended to “wherein the moving one of the first moveable control assemblies and the moving one of the second moveable control assemblies maintains…”
4.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3-5, 7-9, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 3-5 and 13 recite “the second nonzero flux distribution,” a limitation that lacks antecedent basis. 
8.	Additionally, claims 4 and 5 recite the relative terms “axially” and “radially” and no reference point (such as a component with a shape that inherently has a radius and an axis) has been introduced. It appears that these terms may refer to a shape of the nuclear reactor core. 
9.	Claims 7-9 refer to “the moving operation” but two different moving operations were introduced in parent claim 1. 
10.	Additionally, claim 7 recites the relative term “axial distance,” which is indefinite for the reasons explained previously with respect to claims 4 and 5.
11.	Claims 3 and 13 recite “wherein the second nonzero neutron flux distribution is satisfied by…” The phrase “is satisfied by” does not clearly define the metes and bounds of the claim limitation. Assuming “the second nonzero neutron flux distribution” refers to the second neutron flux distribution of claim 2, it is unclear how the limitations of claim 3 and 13 further limit this recitation. A neutron flux distribution is essentially a map of neutron flux over a given area, i.e., a rate of neutron emanation at each segment of an area. So, a given neutron flux distribution would provide a certain total neutron flux over a period of time. It seems that claims 3 and 13 are intended to claim the concept of moving the control rods in the reactor to a second insertion configuration that provides a desired total neutron flux. Therefore, the examiner suggests amending claim 3 to “wherein the second insertion configuration is selected such that the second neutron flux distribution provides a target total neutron flux over a predetermined period of time. 
12.	Claim 20 recites the relative term “axial distance,” which is indefinite for the reasons explained previously with respect to claims 4 and 5. 
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfeld et al., US Publication 2010/0254501 in view of Hejzlar et al., “Conceptual Neutronic Design of a Lead-Bismuth-Cooled Actinide Burning Reactor.”
18.	Regarding claim 1, Ahlfeld discloses a method (Fig. 29) comprising: sustaining a nuclear fission reaction within a fuel region of a nuclear reactor core (step 810), the nuclear reactor core having first and second moveable control assemblies of the first and second control assemblies insertable into a fuel region of the nuclear reactor core (Fig. 4, refs. 192 and 194; [0072], [0074]), wherein the sustaining operation includes moving at least one control assembly into a first insertion configuration within the fuel region of the nuclear reactor core; and moving at least one assembly of the first and second control assemblies into a second insertion configuration of the first and second control assemblies within the fuel region of the nuclear reactor core (step 830; Fig. 10), wherein the first and the second insertion configurations sustain the nuclear fission reaction ([0079], [0083]).
	Ahlfeld does not disclose first control assemblies insertable into a first side of the fuel region and second control assemblies insertable into a second side of the fuel region. Hejzlar discloses a nuclear reactor having first moveable control assemblies insertable into a first side of a fuel region of a nuclear reactor core and second control assemblies insertable into a second opposing side of the fuel region of the nuclear reactor core (see Fig. 2; “Bottom and top CRDs are arranged…”). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the bottom entry control assemblies taught by Hejzlar with the nuclear reactor of Ahlfeld because Hejzlar teaches the predictable advantages of combining top- and bottom-entry control rods, including compensating for BOL reactivity excess, minimizing axial power peaking, flattening the axial power profile, and increasing CRD worth (see p. 143). One of ordinary skill in the art would have further found it obvious to associate the second control assemblies with the controller of Ahlfeld for the predictable purpose of providing concerted operation of both sets of control assemblies to achieve control of the nuclear reactor of Ahlfeld with the predictable advantages of Hejzlar.
19.	Regarding claim 2, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. The method of Ahlfeld as modified further comprises  wherein the nuclear fission reaction yields a first neutron flux distribution dependent on the first insertion configuration of the first and second control assemblies; and wherein the nuclear fission reaction yields a second neutron flux distribution dependent on the second insertion configuration of the first and second control assemblies (Referring to Figs. 8-10 of Ahlfeld, the control rods less than 3 m from the igniter are inserted—first insertion configuration—and the control rods more than 3 m from the igniter are withdrawn—second insertion configuration—so the neutron flux distribution in the region more than 3 m from the igniter is higher than that in the region less than 3m from the igniter).
20.	Regarding claim 3, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld further discloses a method  wherein the second nonzero neutron flux distribution is satisfied by a target total neutron flux over a predetermined period of time (Fig. 29; step 820).
21.	Regarding claim 4, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the first flux distribution differs axially from the second nonzero flux distribution (all nuclear reactors have some axial variation in neutron flux; referring to Fig. 8 of Ahlfeld, the neutron flux is highest at the midpoint of the height of the reactor core and decreases along the height to the top and bottom of the core; see also Fig. 14 of Ahlfeld).
22.	Regarding claim 5, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the first flux distribution differs radially from the second nonzero flux distribution (Referring to Figs. 8-10 of Ahlfeld, the control rods less than 3 m from the igniter are inserted—first insertion configuration—and the control rods more than 3 m from the igniter are withdrawn—second insertion configuration—so the neutron flux distribution in the region more than 3 m from the igniter is higher than that in the region less than 3m from the igniter. Therefore, the neutron flux increases in a radial direction from the center of the core outward due to the peripheral control rods being withdrawn). 
23.	Regarding claim 8, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the moving operation further comprises: moving at least one assembly of the first control assemblies and at least one assembly of the second control assemblies, wherein the distance between the at least one moved assembly of the first control assemblies and the at least one moved assembly of the second control assemblies is core symmetric (see Fig. 8; control rods are inserted/withdrawn in a pattern that is symmetric with respect to a center of the core/distance from the igniter).
24.	Regarding claim 9, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the moving operation further comprises: moving at least one assembly of the first control assemblies and at least one assembly of the second control assemblies, wherein the axial distance between the at least one moved assembly of the first control assemblies and the at least one moved assembly of the second control assemblies changes during the moving operation (see Fig. 8; as top-entry and bottom-entry control rods are inserted, the axial distance between them decreases).
25.	Regarding claim 10, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the nuclear fission reaction is a standing wave reaction ([0083]).
26.	Regarding claim 11, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein the first control assemblies and second control assemblies are disposed on substantially opposing sides of the standing wave reaction ([0083] and Figs. 8-10; inserted control rods behind burnfront).
27.	Regarding claim 12, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld as modified further discloses a method wherein at least one of the first or second control assemblies include a poison ([0083]).
28.	Regarding claim 13, the modification of the method of Ahlfeld with the top- and bottom-entry control rods taught by Hejzlar renders the parent claim obvious. Ahlfeld further discloses a method  wherein the second neutron flux distribution is satisfied by a target total neutron flux over a predetermined period of time in a predetermined fuel region within the nuclear reactor core section (Fig. 29; step 820).



Allowable Subject Matter
29.	Claims 6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
30.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
31.	Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
32.	The following is a statement of reasons for the indication of allowable subject matter. The closest prior art is US Pub 3 and NPL 1 on the IDS dated 11/09/20. Both were applied in rejections in parent application 14/985,138 and to the claimed rejected in this office action. 
The prior art does not teach or suggest a third set of control assemblies as recited in claims 6 and 16-17;
The combination of Ahlfeld with Hejzlar would not provide the limitation of claim 7 because this would require moving both top-entry and bottom-entry control rods in the same direction at the same rate and there is no teaching, motivation, or suggestion to do so (the modification would result in moving top-entry control rods downward and bottom-entry control rods upwards); and 
The combination of Ahlfeld with Hejzlar would not provide the limitations of claim 14 because there is no teaching, suggestion, or motivation for shifting the flux distribution by the recited moving steps.

Conclusion

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
34.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646